Citation Nr: 0002630	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  99-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1997, for the grant of service connection for lumbosacral 
strain with degenerative joint disease evaluated as 40 
percent disabling.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from October 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision granted service connection for lumbosacral 
strain with degenerative joint disease and assigned a 40 
percent disability evaluation, effective October 28, 1997.  
The effective date of the compensable rating was duly 
appealed. 


FINDINGS OF FACT

1.  No claim for service connection for a lumbar spine 
disability was received prior to October 28, 1997.

3.  Entitlement to service connection for a lumbar spine 
disability was initially demonstrated in September 1998, when 
a VA examiner opined that L5-S1 degenerative joint disease 
could be related to the service connected T11 fracture. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 
1997, for the grant of service connection for lumbosacral 
strain with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran initially claimed entitlement to service 
connection for compression fracture of D-10, D-11 in July 
1974.  His service medical records showed that he injured his 
back in a lifting incident in 1972 and reinjured his back in 
July 1973.  On the veteran's separation examination he was 
awarded 10 percent for fracture of a dorsal vertebra.  In an 
October 1972 rating decision the RO granted service 
connection for compression fracture D-11, and assigned a 10 
percent evaluation, effective June 7, 1974.  The veteran did 
not submit a timely notice of disagreement.  

In September 1993, the veteran requested an increase in 
evaluation for his service-connected back disability.  

In September 1993, the veteran underwent radiology studies of 
the lumbar spine at West Hawaii Imaging Service.  The lumbar 
vertebral bodies, disc spaces and posterior elements 
reportedly appeared to be intact and well maintained.

On VA examination in September 1994, there were no reported 
findings referable to the lumbar spine.

In a September 1994 rating decision, the RO continued and 
confirmed the 10 percent disability rating for compression 
fracture, T-11 based on private medical records, VA 
outpatient treatment records, VA examination report dated in 
August 1984.  The veteran did not submit a timely notice of 
disagreement.  

In October 1997, the veteran again requested an increase in 
the evaluation of his service-connected thoracic spine 
disability.  

All of the following evidence was received after October 28, 
1997.

Medical records dated in October 1995 show that the veteran 
was seen for lumbar radiculitis and thoracic radiculitis.  X-
rays of the lumbar spine showed multi-level degenerative disc 
disease with early hypertrophic changes.  

Medical report from Kona Hospital Emergency Department dated 
in November 1996 shows that the veteran was seen with 
complaints of right flank and abdominal pain.  There was mild 
tenderness over posterior spine in the lower thoracic and 
high lumbar area with moderate pain to the right flank area 
primarily on movement with only minimal discomfort to 
percussion and palpation.  

A medical report from Kona Hospital Emergency Department 
dated in December 1996 shows that the veteran was seen with 
complaints of right flank and low back pain.  The diagnosis 
was right flank and back pain- probable musculoskeletal 
etiology.  

A computed tomography of the lumbar spine from North Hawaii 
Community Hospital dated in January 1997 showed L3-4 left 
posterior lateral focal disc bulge with probable encroachment 
upon the existing L3 nerve root on the left.  Mild annular 
disc bulge L5-S1 levels with encroachment upon the left S1 
traversing nerve root.  

In a January 1997 statement, T.S., M.D., evaluated the 
veteran as a result of ongoing low back pain.  The diagnosis 
was severe intermittent low back pain on top of chronic 
fluctuating continuous low back pain.  

Private medical records dated from April to August 1997 show 
that the veteran was seen for sciatica and lumbar 
radiculitis.  Medical records dated from September to October 
1997 show that the veteran was seen with complaints of low 
back pain and decreased range of motion.  The diagnoses were 
chronic mechanical back pain and degenerative disc disease, 
lumbosacral spine.  

The veteran was accorded a VA examination in August 1998.  At 
that time, the veteran complained that he experienced 
tenderness, spasm with back stiffness, fatigability, and lack 
of endurance of the thoracolumbar paraspinal muscles.  On 
examination, the thoracolumbar area was tender with spasm.  
X-rays revealed disc space narrowing L5-S1 and degenerative 
joint disease lumbar spine.  The diagnosis was lumbosacral 
strain with degenerative joint disease L5-S1.  

In an addendum dated in September 1998, the August 1998 
examiner reported that he could not assess whether a 
relationship existed between the lumbosacral spine 
degenerative joint disease and the service-connected T-11 
compression fracture.  

The veteran was accorded a VA examination in December 1998 in 
order to determine whether there was a relationship between 
the service-connected T-11 compression and his lower back 
degenerative changes.  The examiner opined that he believed 
that the veteran's current low back condition and 
degenerative changes L5-S1 were related to the service-
connected compression fracture T-11.  

Pertinent Law and Regulations

Unless otherwise specified, the effective date of an award 
will be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a) (West 1991).  An exception 
exists, in that the award of disability compensation will be 
the day following discharge or release, if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 1991).

VA regulations clarify that: Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(a) (1999).


Analysis

In the instant case there is no evidence, nor does the 
veteran contend, that he filed a claim for service connection 
for a lumbosacral spine disability prior to October 28, 1997.  
Thus under applicable laws and regulations, the veteran's 
claim would not fall under the exception which provides that 
a grant of service connection will be effective the day 
following separation from service if the claim is received 
within one year of such discharge.  Accordingly, the proper 
effective date is the date of claim or the date entitlement 
arose, whichever is later.  Entitlement arose in 1998 when 
medical professionals opined that there could be a 
relationship between the lumbar spine disability and the 
service connected thoracic spine disability.

Under the general rule, since there was no claim prior to 
October 28, 1997, there is no basis for granting service 
connection prior to that date.

The veteran asserts that the laws and regulations contained 
in Chapters 38 of the United States Code and Code of Federal 
Regulations should not be controlling in his case.

The veteran asserts that he had a lumbosacral spine 
disability in service and that fact should be recognized in 
the effective date of his award.  However, VA, including the 
Board, must apply the law and regulations as they have been 
duly enacted.  The veteran is essentially arguing for 
equitable relief.  "Equitable relief is extended sparingly, 
such as in a case in which a claimant has actively pursued 
judicial remedies but has filed defective pleadings, or were 
a claimant has been induced or tricked by his adversary's 
misconduct."  Pfau v. West, 12 Vet. App. 515, 517 (1999) 
quoting Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990).

The Board is otherwise without jurisdiction to grant 
equitable relief.  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).

The crux of the veteran's case is that he has not pursued 
judicial relief prior to October 28, 1997, and therefore, the 
Board is unable to grant an effective date for the grant of 
service connection prior to that date.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 



ORDER

Entitlement to an effective date earlier than October 28, 
1997 for the grant of service connection for lumbosacral 
strain with degenerative joint disease, evaluated as 40 
percent disabling is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

